Citation Nr: 1242312	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  07-15 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio

 
THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a shell fragment wound incurred in May 1970, to right shoulder with foreign body and scar.

2.  Entitlement to a compensable evaluation for residuals of a shell fragment wound incurred in February 1971, scar of the right arm and back.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) from January 2006 and April 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2010, the Veteran testified at Travel Board hearing held at the RO.  A transcript of this hearing has been placed in the claims file.  

In June 2010, the Board issued a decision which dismissed as withdrawn the issue of entitlement to an evaluation in excess of 10 percent for residuals of a shell fragment wound of the right shoulder with retained foreign body and scar; and denied the issue of service connection for residuals of a shell fragment wound of the right sub-scapula with retained foreign body (claimed as back pain, chest pain, and a nerve problem).  The Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2012, the Court issued a memorandum decision setting aside the Board's September 2010 decision on these issues, and remanded these matters back to the Board for additional consideration.  

During his military service, the Veteran was shot in the right shoulder in May 1970, and was hit with pieces of a grenade below his right shoulder and on his back and right arm in February 1971.  In July 1971, the RO issued a rating decision granting service connection for both injuries, which it described as residuals of a shell fragment wound, right shoulder, with retained foreign body and scar; and scar of the right arm and back.


Throughout this appeal, the Veteran claimed an increase in severity of both of his service-connected shrapnel wound injuries.  He reported that these injuries are manifested by back pain, chest pain, arthritis, and a nerve problem.

In evaluating the Veteran's claims, the RO, and subsequently the Board, considered the Veteran's allegations of additional disability using a service connection analysis.  The Court's May 2012 memorandum decision, citing Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009), determined that the Veteran's claims of additional disability should have been processed as part of an increased rating claim.  Either way, the primary concern is to determine the scope and severity of the disability associated with the Veteran's inservice shrapnel injuries.

To comply with the Court's May 2012 memorandum, the Board recharacterized the issues on appeal.  Moreover, as the Veteran incurred two separate injuries in fairly close proximity in time and location, the Board has attempted to aid the rating process by listing the injury dates within the issues.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  


REMAND

The Veteran is seeking increased evaluations for both of his service-connected shrapnel wound injuries.  He claims that these inservice injuries are manifested by back pain, chest pain, arthritis, and a nerve problem.  He also contends that his residuals of a shell fragment wound incurred in February 1971, scar of the right arm and back, is manifested by its own retained foreign body.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

In accordance with the Court's May 2012 memorandum decision, the Veteran must be scheduled for a VA examination to determine the scope and severity of his residuals of a shell fragment wound incurred in May 1970, right shoulder with foreign body and scar; and residuals of a shell fragment wound incurred in February 1971, scar of the right arm and back.  The examiner must also provide an opinion as to whether either of these inservice injuries is responsible for the Veteran's current complaints of back pain, chest pain, arthritis, or nerve problem.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).   Given the passage of time in this case, the RO must also attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all VA and non-VA medical providers who have treated him for residuals of a shell fragment wound incurred in May 1970, right shoulder with foreign body and scar; residuals of a shell fragment wound incurred in February 1971, scar of the right arm and back; and any other possibly related/associated disabilities, including back pain, chest pain, arthritis, and a nerve problem.  Thereafter, attempt to procure copies of all VA and non-VA records which have not previously been obtained from identified treatment sources.  

If any of these records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  Afford the Veteran the appropriate examination to determine the scope and severity of his service-connected residuals of a shell fragment wound incurred in May 1970, right shoulder with foreign body and scar; residuals of a shell fragment wound incurred in February 1971, scar of the right arm and back; and any other related/associated disabilities, including back pain, chest pain, arthritis, and a nerve problem.  

All indicated tests and studies must be performed.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examination report must include a full description of disability or impairment related to each of the Veteran's service-connected shrapnel wounds, including the presence of any retained foreign bodies.

As for the Veteran's complaints of back pain, chest pain, arthritis, and a nerve problem, the examiner must discuss the etiology of each of these conditions, and express an opinion as to whether each condition is related to one or both of the Veteran's inservice shell fragment wound injuries.

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of his claims.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and placed in the claims file which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

4.  After completing the above, and any other development as may be indicated, re-adjudicate the issues on appeal.  If either claim remains denied, provide the Veteran and his representative with a supplemental SOC.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

5.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is required.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


